Citation Nr: 0913265	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  08-00 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the thoracolumbar spine, claimed as a back 
disability.

2.  Entitlement to service connection for bilateral ankle 
disability. 

3.  Entitlement to service connection for bilateral shoulder 
disability.


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel






INTRODUCTION

The Veteran had active military service from July 1974 to 
July 1976.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2007 rating decision in which the RO denied 
service connection for degenerative disc disease, 
thoracolumbar spine (claimed as a back disability), for a 
bilateral ankle condition otherwise unspecified, and for a 
bilateral shoulder disability otherwise unspecified.  In June 
2007, the Veteran filed a notice of disagreement (NOD).  The 
RO issued a Statement of the Case (SOC) in November 2007.  
The Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in December 2007.

On his VA Form 9, the Veteran requested a Board hearing at 
the RO (Travel Board hearing.  Although a  January 2008 RO 
letter notified the Veteran that a Travel Board hearing had 
been scheduled on March 20, 2008, he  failed to appear for 
his scheduled hearing.  As the claims file does not reflect 
that the letter was returned as undeliverable, and the 
appellant has not requested that the hearing be rescheduled, 
his Board the hearing request is deemed withdrawn.  See 38 
C.F.R. § 20.704(d) (2008).

The Board's decision addressing Veteran's claims for service 
connection for bilateral shoulder disability and for 
bilateral ankle disability is set forth below.  The claim for 
service connection for degenerative disc disease of the 
thoracolumbar spine, claimed as a back disability, is 
addressed in the remand following the order; this matter is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is warranted.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  While the Veteran has complained of ankle pain, there is 
no competent medical evidence reflecting a diagnosis of any 
ankle disability.

3.  While the Veteran has complained of shoulder pain, there 
is no competent medical evidence reflecting a diagnosis of  
any shoulder disability pertinent to this claim..


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral ankle 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).

2.  The criteria for service connection for bilateral 
shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a December 2006 pre-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate his claims for service connection.  
This letter also informed the Veteran of what information and 
evidence must be submitted by the appellant and what 
information and evidence would be obtained by VA.  The 
December 2006letter also requested that the Veteran submit 
any pertinent evidence in his possession (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  The December 2006 letter also provided the Veteran 
with information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  This letter meets the VCAA's content of 
notice and timing of notice requirements. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records; medical records from the VA Medical Center 
(VAMC) in Columbia, South Carolina; private treatment 
records; and the report of a June 2007 VA examination.  Also 
of record and considered in connection with the current 
appeal are the various written statements provided by the 
Veteran.  

The Board also finds that no RO action to further develop 
either claim prior to appellate consideration is necessary.  
The Veteran claims that, during service, he was injured in a 
motor vehicle accident when he was hit by a Jeep while in 
Germany in 1975.  The RO attempted to retrieve a s line of 
duty report for this incident, but was informed that the 
documented or information requested was not a matter of 
record.  Additionally, the RO attempted to retrieve the 
Veteran's active duty inpatient clinical records for an auto 
accident in January 1975 in Germany.  The RO was informed 
that the allegation had been investigated as searches in 
Frankfurt, Germany in 1975 were conducted; however, no 
clinical record was located..  Under these circumstances, the 
RO has fulfilled its duty to assist the Veteran in attempting 
obtain records pertaining to the alleged motor vehicle 
accident. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either  claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537,  543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R § 3.303 
(2008).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A.  Ankles

Service treatment records are negative for complaints, 
findings or diagnosis pertaining to either ankle.

Post-service records include reports of April 2007 X-rays of 
the Veteran's feet which revealed  bilateral calcaneal spurs.  

The report of an April 2007 podiatry consultation at the 
Columbia  VAMC indicated that the Veteran had foot pain and 
pain on the top of both of his ankles since his military 
service.  The diagnoses were s flatfoot, foot and ankle pain, 
and talipes valgus.

A September 2007 treatment note from the VAMC includes 
reference to complaints of bilateral foot pain since the 
Veteran's days in the military.

After a full review of the record, including the medical 
evidence and the Veteran's statements, the Board finds that 
service connection for bilateral ankle disability is not 
warranted. 

None of the medical evidence of record reflects a current 
diagnosis of any ankle disability, and the Veteran has not 
presented or identified any existing medical evidence that, 
in fact, reflects a diagnosis of  ankle disability.  Although 
the Veteran has complained of bilateral ankle pain, the Board 
emphasizes that pain, alone, without medical evidence of any 
underlying diagnosed or identifiable underlying malady or 
condition does not constitute a disability for which service 
connection can be granted.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  In this case, there is no 
medical evidence that Veteran has, or ever had had, any ankle 
disability.

Although, as indicated above, medical records reflects 
diagnoses of flat feet and bilateral calcaneal spurs, the 
Board points out that these findings pertrain to the 
Veteran's feet, not his ankles. 

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. § 
1110.  Thus, where, as here, no competent and persuasive 
medical evidence establishes the disability for which service 
connection is sought, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the instant case, the claim for service connection for 
bilateral ankle disability must be denied, because the first 
essential criterion for a grant of service connection-
evidence of a current disability upon which to predicate a 
grant of service connection-has not been met.


B.  Shoulder

Service treatment records are negative for complaints, 
findings or diagnosis pertinent to either shoulder.  

Port-service, the report of a July 2005 private medical 
record reflects a diagnosis of a left shoulder strain that 
began 2 weeks ago with no known injury.  However, there is no 
medical indication that the left shoulder strain was a 
chronic problem; indeed, there is no medical evidence 
reflecting any complaints, findings, or diagnosis of  left 
shoulder strain or any other shoulder problem(s) since the 
July 2005 medical report.

The Board points out, however, that to constitute a current 
disability, there must be evidence of the claimed condition 
at the time of the claim for benefits, as opposed to some 
time in the distant past.  See Gilpin, 155 F. 3d at  1353.  
The Veteran originally claimed entitlement to service 
connection in October 2006, more than a year after the July 
2005 diagnosis, and, since then, there is no medical evidence 
that reflects any diagnosis pertinent to either shoulder

Simply stated, the current record does not reflect, at any 
time pertinent to the claim for service connection for 
bilateral shoulder disability, as alleged, and the Veteran 
has not presented or identified any existing medical evidence 
that, in fact, reflects a current diagnosis of shoulder 
disability.  Although the Veteran has complained of bilateral 
shoulder pain, as indicated above, pain, alone., does not 
constitute a disability for VA compensation purposes.  See 
Sanchez-Benitez,  259 F.3d at 1356.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases in which such incidents have resulted in disability.  
See 38 U.S.C.A. § 1110.  Here, however, there is no current 
disability upon which  to predicate a grant of service 
connection.



C. Both Claims

In addition to the medical evidence, the Board has considered 
assertions advanced by the Veteran.  However, questions of 
medical diagnosis and causation are within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As a layperson without the appropriate 
medical training or expertise, the Veteran is not competent 
to render a probative (persuasive) opinion on a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, his own  assertions as 
to either the nature or etiology of his ankle and shoulder 
complaints have no probative value.  

For all the foregoing reasons, each claim for service 
connection must be denied. In reaching these conclusions, the 
Board has considered the applicability of the benefit-of- 
the-doubt doctrine.  However, as no competent, probative 
evidence supports either claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for bilateral ankle disability is denied. 

Service connection for bilateral shoulder disability is 
denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for degenerative 
disc disease of the thoracolumbar spine, claimed as a back 
disability, is warranted.

The Board notes that the Veteran's service treatment records 
include the report of a July 1974 entrance examination, which 
indicates that the Veteran had scoliosis.  Service treatment 
records also show that, in June 1976, he presented with 
complaints of lower back pain on both sides.  The diagnosis 
was spasm of the right paraspinal muscles.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 
(West 2002).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). 

A June 2007 VA examiner indicated that the Veteran had lumbar 
spondylosis and mild lumbar rotoscoliosis that was diagnosed 
in the military.  The examiner stated that it was less likely 
than not that the Veteran's diagnosis can be attributed to 
the Veteran's service, as the Veteran's service treatment 
records did not reveal any significant low back problems 
during service and 10 or 11 years after service the Veteran 
did not have any low back condition aside from his mild 
scoliosis that was present prior to his entrance into the 
military.  However, no VA examiner has explicitly addressed 
whether the Veteran has current back disability that pre-
existed service and was aggravated during, or as a result of, 
his service.  

Under these circumstances, the Board finds that VA 
examination and medical opinion-based on full consideration 
fs supported by fully stated rationale-is needed to resolve 
the matter of service connection for degenerative disc 
disease of the thoracolumbar spine, claimed as a back 
disability.  See 8 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 
2008), 38 C.F.R. § 3.159(c)(4)(i) (2008); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

Hence, the RO should arrange for the Veteran to undergo a VA 
examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby advised that failure to 
report for the y scheduled examination, without good cause, 
may l result in denial of the claim (as the original claim 
for service connection will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655 (2008).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member. Id.  If the Veteran fails to report for any 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to the Veteran by the 
pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, to ensure that all due process requirements are 
met, and that the record before each examiner is complete, 
the RO should give the Veteran another opportunity to present 
any additional information and/or evidence pertinent to the 
claim remaining on appeal, explaining that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2008) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim remaining on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions: 


1.  The RO should send to the Veteran  a 
letter requesting that he n provide 
sufficient information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection degenerative 
disc disease of the thoracolumbar spine, 
claimed as a back disability. .  The RO 
should explain the type of evidence that 
is the Veteran's ultimate responsibility 
to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
Veteran's response expires, the RO should 
arrange for the veteran to undergo VA 
examination of the spine, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the Veteran, and 
the report of the examination should 
include discussion of the Veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.

The physician should clearly identify all 
current back disability(ies).  With 
respect to each such diagnosed 
disability, the examiner should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that such 
disability is the result of injury or 
disease incurred in or aggravated by 
service.  

In rendering the requested opinion, the 
examiner should address the following: 
(a) whether the disability pre-existed 
the Veteran's entrance into military 
service; if so, (b) whether the 
disability was aggravated (i.e., 
permanently worsened) beyond the natural 
progress of the disability during or as a 
result of military service.  If the 
physician determines that the disability 
did not pre-exist service, he or she 
should opine whether this disability had 
its onset in service or is otherwise 
medically related to in-service injury or 
disease.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report. 

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for degenerative disc 
disease of the thoracolumbar spine, 
claimed as a back disability, in light of 
all pertinent evidence and legal 
authority (to include 38 U.S.C.A. § 1111 
and Wagner, cited to above).

7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the Veteran an appropriate supplemental 
SOC that includes citation to and 
discussion of all additional legal 
authority considered, along with clear 
reasons and bases for all determinations, 
and afford him the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This  claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


